ORDER

PER CURIAM
James McCreary (“Appellant”) appeals from the judgment of the probate court, following a jury trial, finding him to be a sexually violent predator (“SVP”) and committing him to secure confinement with the Department of Mental Health. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).